Citation Nr: 1808945	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include pancreatitis and/or gastritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1978

In December 2016, the Veteran was afforded a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.   

The appeal was originally characterized as separate claims for service connection for pancreatitis and service connection for gastritis.  Since, however, the primary symptoms are stomach pain, gas and chronic diarrhea, and the particular diagnosis/es to account for the complaints is/are not clear, a single consolidated phrasing of the issue has been adopted for simplicity and clarity.  

For reasons discussed in more detail below, the Board finds that the issue on appeal must be REMANDED for additional development.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The AOJ will notify the Veteran is further action is required.  

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow Reader and Legacy Content Manager.  


REMAND

The August 2010 VA examination conducted in connection with this matter requires clarification as it references an incomplete evaluation of the pancreas, and does not make clear why the current diarrhea was of a chronic nature, but that in-service diarrhea was of an acute sort.  

For his part, the Veteran contends he drank contamination water aboard the USS El Paso in Greece; that everyone on the ship became ill from this, but that while other developed diarrhea, he developed excessive gas.  He reports that a few months after service separation, he began having diarrhea and has had it since.  

Post-service medical records dated soon after separation from service reflect that the Veteran was hospitalized because of pleuritic chest pain in April 1979.  When providing a medical history, the Veteran reported having an episode of diarrhea in 1975 when he drank some bad water in Greece.  The Veteran reported that he was in the Navy at that time; and that many of his shipmates became ill after drinking this tainted water.  Upon physical examination, the Veteran's liver was reported as being tender in the RUQ (right upper quadrant of the abdomen) to palpation.  There was no hepatic rub.  The Veteran's liver could not be palpated due to abdominal rigidity and guarding but it percussed to a size of 14 CM in vertical span.  The tenderness was noted to be a new finding; and the Veteran's doctor questioned whether the pleural disease for which the Veteran was hospitalized could be related to an amebic abscess (i.e., amebic liver abscess). 

Additionally, post service medical records dated in January 2003, July 2003, September 2004 and November 2004 reflect the Veteran's reports of gas problems, stomach pain, diarrhea or constipation generally associated with a diagnosis of pancreatitis or a history thereof.  September 2004 medical records also refer to the Veteran having a bout of pancreatitis with an etiology that was unclear.  However, at that time, the Veteran was diagnosed with GERD (gastroesophageal reflux disease).  

Post-service medical records dated in 2010 note that the Veteran had a long history of GI problems of loose stools; had been seen for severe stomach pain; and was on the medication.

Under the circumstances of this case, another examination is indicated to ascertain the nature of the claimed disability, and whether it may be related to an in-service disease or injury.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to identify any additional relevant records he wants considered in connection with the appeal.  The identified records should be sought.  

2.  The RO should notify the Veteran of the opportunity to submit lay evidence in support of his claim, to include statements from family or friends, who observed the initial onset of symptomatology and/or have observed the Veteran experiencing stomach symptomatology on a continual basis after service.   

3.  After associating any outstanding medical records with the claims file, the RO should schedule the Veteran for a VA examination with an appropriately qualified medical professional.  The examiner should be asked to review the claims file and after undertaking an inspection of the Veteran and conducting any indicated tests, identify all disabilities of the Digestive System that are present.  

For each disability identified, the examiner should render an opinion as to whether it is at least as likely as not related to any in-service complaints, or in-service disease or injury.  

A fully reasoned explanation for the examiner's conclusions should be expressed.  

4.  Subsequent to completion of any additional development deemed warranted by the RO, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, the RO should provide the Veteran and his representative with a supplemental statement of the case; and thereafter return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


